DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 28 June 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. In particular, the previous rejection of the claims under 35 U.S.C. 103 over Zhou et al in view of Benson et al and Ruzicka et al is withdrawn in view of Applicant’s arguments. In the reply of 28 June 2022, Applicant argues that Zhou teaches using skin biopsies to obtain the nucleic acid samples and does not teach using an adhesive patch. It is stated that “Zhou teaches away from using adhesive patches through ‘tape- stripping’ because it leads to disruptions in ‘reductions in epidermal hyperplasia and lipid content in aged skin’,, thus indicating tape-stripping as a sub-optimal technique. See id p. 154.” It is agreed that Zhou generally states that the samples analyzed therein for IL-31 gene expression are biopsy samples (or serum samples; p. 145) and Zhou does not teach or suggest isolating nucleic acids from a skin sample obtained by applying an adhesive patch to the subject’s skin, contacting the isolated nucleic acids with a probe that binds to IL-31 and diagnosing the subject as having AD based on the detection of an at least two-fold increase in the level of gene expression of IL-31 in the nucleic acids that were isolated from the skin sample obtained by applying the adhesive patch to the subject’s skin.

Claim Status
3. 	Claims 1, 3-5, 7-16, 20 and 23 are pending.
	Claims 4-5 and  7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that Applicant elected the single gene of IL-31, whereas claims 4-5 and 7-14 require a combination of IL-31 together with additional genes. Thereby, claims 4-5 read on non-elected subject matter. 
Claims 1, 3, 15, 16, 20 and 23 read on the elected invention and have been examined herein. 	 
Maintained / Modified Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 15, 16, 20 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6,  25, 27, 32-35 and 40-45 of copending Application No. 16/874,473 (reference application) in view of Benson et al (PGPUB 2007/0202540) and further in view of Ruzicka et al (NEJM. 2017. 376)9):826-835; cited in the Office action of 03/29/22). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘473 are both inclusive of methods comprising obtaining a skin sample from a subject having / suspected of having atopic dermatitis by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by at least the target gene of IL-31, and diagnosing the subject when the expression levels are increased at least two fold.
The claims of ‘473 differ from the present claims in that they do not specify that the nucleic acids in the sample are detected by contacting the nucleic acids with a probe and detecting binding of the nucleic acids to the probe. 
However, Benson teaches a method comprising: collecting a tissue sample comprising cellular material from a non-lesional (unaffected / normal) area of skin from a subject suspected of having an autoimmune disease (e.g., atopic dermatitis, psoriasis and  lupus) using an adhesive patch sampling of cellular material from the stratum corneum that adhere onto an adhesive material on the adhesive patch, wherein the cellular material comprises nucleic acids; isolating nucleic acids from the tissue sample (e.g., para [0048]); and assaying the isolated nucleic acids to determine expression levels of the isolated nucleic acids (para [0009-0014], [0030], [0038], [0061], [0135], [0137], [0212] and [0244-0247]). Benson teaches that the expression level of the isolated nucleic acids is determined using a probe that recognizes the isolated nucleic acids and detecting the amount of binding between the probe and the isolated nucleic acids (e.g., para [0124-0127], [0165-0166] and [2020]).
In view of the teachings of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the detection method claimed in ‘473 by contacting the isolated nucleic acids with  probes that recognize the nucleic acids expressed by the two or more target genes and detecting binding of the probes to the isolated nucleic acids because this is a well-known, conventional and effective method for detecting the expression levels of target genes.
Further, the claims of ‘473 do not recite administering an inhibitor of IL-31, and particularly the IL-31 inhibitor of nemolizumab, to the patient diagnosed as having AD.
However, Ruzicka et al teaches that nemolizumab is a humanized anti-IL-31RA monoclonal antibody that binds to IL-31RA and inhibits IL-31 signaling (p. 827, col. 1). It is disclosed that treatment with nemolizumab improves symptoms of atopic dermatitis (abstract and p. 832). Ruzicka teaches that AD is initially associated with selective expansion of type 2 helper (Th2) cells and skin lesions are associated with activation of Th2 cytokines including IL-31 (p. 833). It is stated that IL-31 may contribute to AD by a number of mechanisms and may play a role in the development of pruritus (p. 833). 
In view of the teachings of Ruzicka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method claimed in ‘473 so as to have included a step of administering an inhibitor of IL-31, and particularly nemolizumab, to those patients diagnosed as having AD and having increased levels of expression of the TH2 pathway gene IL-31, since Ruzicka teaches that nemolizumab is effective at treating symptoms of atopic dermatitis and may be particularly effective in patients having an activated TH2 pathway, thereby providing a more personalized approach to treating atopic dermatitis. 
It is noted that for the present application, Applicant elected the single gene of IL-31, whereas in parent application 16/874,473 Applicant elected the combination of IL-13, IL-31 and TSLP.  However, the obviousness double patenting rejection is still appropriate since the present application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

It is also noted that the modified rejection as presented above was necessitated by the amendments to the claims in ‘473.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Remarks:
The response requests that the rejection be held in abeyance until allowable subject matter of the claims is determined. 
However, rejections are not held in abeyance. The rejection is maintained for the reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634